Citation Nr: 1506111	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-31 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2014, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the proceeding is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's military occupational specialty was combat engineer; noise exposure in service is conceded.

2.  The evidence suggests the onset of high frequency hearing loss in service; the evidence is at least in equipoise as to whether the Veteran's currently diagnosed hearing loss is the result of acoustic trauma in service.

3.  The Veteran currently has tinnitus; there is competent evidence that his current tinnitus had its onset during service.





CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303(a), (d), 3.385 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, tinnitus had its onset in service. 38 U.S.C.A. 38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and need not be discussed further.

II.  Entitlement to Service Connection

The Veteran contends that his current bilateral hearing loss and tinnitus were caused by exposure to excessive noise while serving as a combat engineer while on active duty and being exposed to rifle fire and explosives on a consistent basis.  See DD-214.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels (dB), and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993); see also https://www.hearinglink.org/hearingtests (depicting normal hearing as when the softest sounds heard are between -10 dB and 20 dB and stating that mild hearing loss is between 21 dB and 40 dB.)  

In this case, VA has conceded noise exposure in service which constitutes an in-service injury for the purpose of establishing service connection.  See November 2012 Statement of the Case.  Thus, the remaining question is whether it is at least as likely as not that the Veteran's currently diagnosed bilateral hearing loss was caused by the conceded noise exposure as opposed to being more likely the result of some other cause or factor.

The Veteran's service treatment records are on microfiche and the print-outs are somewhat difficult to decipher; however a review on a microfiche machine indicates two audiograms administered during service.  In December 1965, the Veteran underwent a pre-induction examination.  Puretone thresholds,  in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5
-5
0
10
10
Left Ear
0
-5
0
10
-5

In December 1967, the Veteran had another audiogram.  Puretone thresholds,  in decibels, were as follows:

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
-5
-5
-5
5
25
Left Ear
-5
-5
0
20
5

The December 1967 audiogram reveals a threshold shift in the Veteran's hearing on the left side at 3,000 Hz and in the right ear at 4,000 Hz during service.

After service, high frequency bilateral hearing loss, right worse than left, was shown as early as 1982 in employer records from SEPTA.  A September 1982 audiogram showed puretone thresholds,  in decibels, as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
15
35
       55
50
Left Ear
10
10
15
30
      25

Audiograms taken by the Veteran's employer in 1987, 1990 and 1991 also show bilateral hearing loss worse in the right ear than the left ear.

A private treatment record dated in July 2000 indicated the presence of an acoustic neuroma in the right ear which was identified approximately three years previously.  Audiogram results showed a mild high frequency hearing loss in the left ear and a moderate to moderately severe sensorineural hearing loss in the right ear.  

A private record dated in January 2005 indicating the presence of a tiny right acoustic vestibular schwannoma; it was indicated the schwannoma had been discovered around 2000.  

In a private record dated in December 2010, the Veteran indicated he continued to notice significant decrease in hearing as well as tinnitus in both ears.  He provided details regarding his in-service noise exposure and indicated he fired a weapon from his right shoulder.  Upon examination, the doctor indicated moderately severe high frequency sensorineural hearing loss centered around 4,000 cps with recovery at 6,000 and 8,000 cps on the left side that was consistent with noise exposure.  In the right ear, he noted severe high frequency loss which had shown further progression at 6,000 and 8,000 cps with the last six months.  The doctor indicated the findings regarding the right ear were compatible with a stable vestibular schwannoma.  The doctor concluded that the left ear hearing loss was noise induced consistent with weapons use which was also showing progressive deterioration secondary to age-related factors of presbycusis.

In December 2010, the Veteran underwent a VA examination.  It was noted that no service treatment records were available in the claims file.  Upon examination, puretone thresholds were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
25
30
65
70
65
Left Ear
15
25
       35
50
55

The Veteran reported a history of military noise exposure to include artillery, rifle fire and demolition explosives.  He reported wearing no hearing protection and that after being on the rifle range, he would have tinnitus which has continued and gotten progressively worse.  He denied civilian, occupational or recreational noise exposure.  The examiner indicated review of an audiogram from SEPTA dated in December 1987 which indicated mild to moderate hearing  loss between 2000 and 6000 Hz in the right ear and hearing within normal limits in the left ear.  The examiner determined that since hearing was within normal limits in 1987 in the left ear, it could be concluded that hearing loss in the left ear was less likely than not service related.  The examiner recognized evidence of hearing loss along with a vestibular schwannoma on the right.  The examiner indicated that asymmetric hearing loss and tinnitus are both symptoms of a vestibular schwannoma.  She concluded that if hearing loss was a result of noise exposure, she would expect hearing loss to be symmetrical or near symmetrical high frequency hearing loss and as such, based on available evidence, hearing loss and tinnitus were less likely than not a result of military noise exposure.
Lay evidence provided in January 2013 indicated that a friend who had known the Veteran since in the late 1970s recognized it to be "abundantly clear" even after first meeting the Veteran that he was hard of hearing.  See January 2013 Statement of Mr. T.G.
  
Based on the presence of a notable threshold shift in hearing at high frequencies in both ears during service, the Board finds it possible to resolve reasonable doubt in the Veteran's favor and grant service connection for bilateral hearing loss and tinnitus without remanding for a clarifying opinion.  

In regard to the left ear, there is an opinion of record from an ear, nose and throat doctor indicating that hearing loss in the left ear is consistent with exposure to excessive noise while in the military.  Although the VA examiner noted hearing within normal limits in 1987, in fact, the Veteran had some degree of hearing loss in his left ear as early as 1982.  See Hensley, 5 Vet. App. 155, 157.  Indeed, even in 1967, hearing in the left ear was noted to be 20 dBs at 3000 Hz which, although normal, was worse than hearing at the same frequency on the pre-induction examination in 1965.  This threshold shift during service further supports a grant of service connection for hearing loss in the left ear as it constitutes evidence that hearing loss in the left ear began while in service.

As for the right ear, the Board recognizes the presence of a vestibular schwannoma and that sensorineural hearing loss, characterized by hearing loss at the higher frequencies (3,000 to 6,000 Hz) can be caused by a schwannoma (benign neoplasm of the auditory nerve).  See VA Training Letter 10-02, pg. 3.  However, the two most common causes of sensorineural hearing loss are noise-induced hearing loss and age-related hearing loss.  Id.  In this case, the Board finds the evidence prior to the identification of a schwannoma to be quite probative.  As early as December 1967, during service, some degree of hearing loss was shown at 4,000 Hz in the right ear.  The threshold shift between 1965 and 1967 supports the conclusion that the Veteran's right ear hearing loss was noise-induced and began while in service.  Such conclusion is also supported by the testimony that the Veteran shot his gun on his right side and that even by the late 1970s, he had a hard time hearing as indicated by a longtime friend.  In 1982, still over a decade prior to the identification of a schwannoma, the Veteran had a hearing loss disability for VA purposes in the right ear.  It may be true that a vestibular schwannoma on the right side worsened the Veteran's hearing loss in that ear and that it may have already been present prior to identification.  However, there is evidence in service of some degree of hearing loss and as such, any doubt must be resolved in the Veteran's favor that right ear, high frequency hearing loss had its onset in service as a result of conceded exposure to excessive noise.

As for tinnitus, despite the fact that the Veteran's service treatment records are devoid of reference to, complaint of, or treatment for tinnitus, the Veteran is competent to report that tinnitus had its onset in service and that it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  This is because a diagnosis of tinnitus requires only personal knowledge as it comes to the Veteran through his senses and the Veteran is competent to indicate he experiences ringing in his ears.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In addition, the Board finds no reason to doubt the credibility of the Veteran's assertion that he began experiencing ringing in his ears while serving in combat.
Based on the totality of the evidence, the Board finds it appropriate to resolve reasonable doubt in the Veteran's favor and find that tinnitus had its onset in service.

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


